141 F.3d 1178
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.W. Reginald ROSE, Jr.;  Laura J. Rose, Plaintiffs-Appellants,v.James G. SCILEPPI, dba, Law Offices of James G. Scileppi;Georgetta Rainey, dba, Law Offices of Georgetta Rainey;Wyndell J. Wright, dba, Law Offices of Wyndell J. Wright;Matthew W. Wolfson, dba, Law Offices of Matthew W. Wolfson;Jan A. Pluim, Judge;  Leon Kaplan, Judge;  Sherman Smith,Jr., Judge;  20th Century Insurance Company;  John Hochman,M.D., Defendants-Appellees.
No. 97-55944.D.C. No. CV-96-07743-JMI(EX).
United States Court of Appeals,Ninth Circuit.
.Submitted March 10, 1998.**Decided March 18, 1998.

Appeal from the United States District Court for the Central District of California James M. Ideman, District Judge, Presiding.
Before FLETCHER, BEEZER and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
W. Reginald Rose, Jr. and Laura J. Rose appeal pro se the district court's dismissal of their action under 18 U.S.C. § 1961 (the Racketeer Influenced and Corrupt Organizations Act ("RICO")) and 42 U.S.C. § 1983 against several of the Roses' former lawyers, state court judges, 20th Century Insurance Company ("20th Century") and Dr. John Hochman.  We have jurisdiction under 28 U.S.C. § 1291, and we reverse.


3
Because the district court's January 8, 1997 and April 17, 1997 orders to show cause were not directed specifically to the Roses, we reverse the dismissal for lack of prosecution on the grounds that the Roses did not receive proper notice.1


4
We deny 20th Century's request for sanctions.


5
REVERSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The Roses' motion filed January 16, 1998 is denied as moot